﻿I should like first
to thank for his work the outgoing President, Ismail Razali.
My Ambassador, the Andorran Vice-President for the fifty-
first session of the General Assembly, was a firsthand
witness to both the diplomatic skill and dedication of his
Malaysian counterpart. On behalf of the Government of
Andorra and the Andorran people, I should like to pay
tribute to his work and to thank him publicly for the trust
he placed in my representative to the United Nations during
this year — a year of great change and enormous
challenges for the Organization.
Allow me to congratulate you, Sir, on your election
to the fifty-second session of the General Assembly.
Andorra recognizes your reputation as a diplomat and
your extensive experience. I have no doubt, therefore, that
your presidency will be a great success and will bring
about the consolidation of the reform of the United
Nations, which we are beginning this year. Likewise, I
extend my congratulations to the members of the General
Committee, who are beginning their term as Vice-
Presidents.
On 16 July, in this same Hall, I spoke after
Secretary-General Annan for some minutes in order to
show Andorra’s support for his call for reform. The
Principality of Andorra supports unconditionally the
proposed reform of the United Nations, since we believe
the Organization to be indispensable. As a small State,
weak in a world of stronger Powers, it is in line with our
national interest for us to desire that law and dialogue
prevail over force and military strength. We also have
more liberty than many other States to dedicate ourselves
to the goals of peace and progress that were set, in a
utopian spirit, by our forefathers in San Francisco.
For we are small and humble, and have no vast
territories across the seas, no uranium mines on the other
side of the world, no reserves of oil beneath our soil. Our
interests go no farther than our own boundaries. After all,
we possess the record for peace in the world — some 700
years. For all these reasons, Andorra and other small
countries have the liberty to reflect on the future of
mankind and the well-being of peoples as we approach


the third millennium — without, I hope, any suggestion of
the occult.
Indeed, many people have been surprised to discover
that we have for centuries democratically elected our
Government, and that we last used the death penalty over
50 years ago. In short, Andorrans are capable of resolving
their problems without the use of force. And thanks to this
legacy, without any misplaced pride or privilege, we wish
to promote those reforms that will enable the United
Nations to be the best hope for our peoples.
Immanuel Kant, in an essay dated 1784, stated:
“If it is now asked whether we at present live in an
enlightened age, the answer is: No, but we live in an
age of enlightenment'.”
At the end of the twentieth century, are we now living
in an enlightened age? The crises of development and the
military conflicts that still afflict our planet make us believe
the opposite. To reach our goal of an age of enlightenment,
we must count on the United Nations and its ideals, and we
must also count on the small countries, which will never
fail to defend it.
The proposals for the reform of the United Nations
presented by the Secretary-General are conscientious, fair,
innovative and practical. I will not comment at length on
the new administrative structure proposed by Mr. Kofi
Annan. To benefit from the assistance of a Deputy-
Secretary-General appears to us a natural aspiration. All of
those who serve a country at the highest level know how
much time must be allotted to issues of protocol and to
small meetings. It is necessary for the United Nations that
the agenda of the Secretary-General be lightened so that he
can concentrate on larger problems. This innovation will
probably have the following consequences: the Secretary-
General will be considered as the statesman and the
Deputy-Secretary-General as the manager. This seems to
me to be a good division of labour. What must be avoided,
however, is that the Deputy-Secretary-General become a
counter-force to the Secretary-General. The Deputy-
Secretary-General must always be a faithful representative
of the ideas of the Secretary-General in order to avoid
administrative tension at the United Nations.
The reorganization of the management structure of the
United Nations is a prerogative that we must recognize as
belonging to the Secretary-General. I therefore lend my
support, on behalf of Andorra, to reinforcing the role of the
Executive Committees established in January of this year,
as well as to the creation of a forerunner to an executive
cabinet, the Senior Management Group. I share the
Secretary-General’s desire to see an evolution towards
greater efficiency and productivity in the management of
the United Nations.
As many others have done, I take this opportunity to
congratulate Under-Secretary-General Joseph Connor for
having brought a spirit of good management to our
Organization. It seems that during this decade in which
budgets have imposed the need for cutbacks, many
Governments have learned that it was necessary to
reorganize resources, establish the proper relationship
between work and goals and find the means to reorganize
their bureaucracies and render them more efficient with
regard to the work of their administrations. This was
often inspired by the strategies used in private enterprise.
I thank the Secretary-General for having had the
courage to begin this difficult task in the Organization.
We in Andorra will try to find inspiration in the
principles which will lead the Secretary-General in his
reforms in order to make our own administration in
Andorra more efficient.
Another point which I would like to emphasize
concerns the decision of Secretary-General Annan to shift
the work of the United Nations towards concrete
objectives within specific time-frames. This strategy of
working towards objectives will probably save money for
the United Nations and serve as a model for the efforts
needed to achieve development. That is the strategy which
we follow in Andorra in the area of administration, and
which every day becomes more accepted by many
countries throughout the world.
It is well understood that these structural and
functional reforms will lead to significant savings in the
budget of the United Nations. However, it is of primary
importance that Member States pay their debts to the
Organization as they agreed to do in acceding to the
Charter of the United Nations. Let us be clear: the delay
in making payments to the United Nations acts as such a
heavy weight on any attempt at reform that it will be
nearly impossible to make progress if the conditions of
payment are not met.
I would like to emphasize that my country, Andorra,
pays its assessments to the budget of the Organization
dependably and on a per capita basis, as do many other
countries. If each citizen of my country contributes almost
$2 annually to the regular budget of the Organization,
2


why can the people of other developed countries not do the
same, even when the per capita amount that is asked of
them is significantly less than that of Andorra? Happily,
there are admirable and exemplary citizens who are able to
make up for the insufficiencies of their own countries.
We are, after all, touching on an important topic: the
confidence that we have or do not have in the United
Nations. Andorra has full confidence in the United Nations.
Even though we believe that the creation of a revolving
fund of $1 billion is only a temporary remedy for a
financial situation that should never have existed, we are
prepared to add an additional 10 per cent of our annual
contribution to this emergency fund if the other Member
States are equally supportive and on the condition that the
debtors — whether they be large or small — pay their
debts in the future.
The Secretary-General asks us to consider the
promotion of sustainable development as a central priority
of the reform of the United Nations. On a planet that is
capable before the third millennium of producing machines
that travel to the moon and to Mars, sophisticated
computers to help us, travel networks that link Ulan Bator
with Johannesburg or Andorra La Vella with Lima in the
space of a few hours — on this planet of limitless
advances — the dawn of the year 2000 reveals the
existence of hundreds of millions of poor people and a
worrisome decline in our environment. How can we go
from speeches to acts, from bemoaning the problems of the
world to commitment, and undertake those actions which
will bring an end to the present degradation?
Only the United Nations, as a global Organization,
possesses the structure to realize those projects needed to
bring about global development in the long term. We
therefore applaud the Secretary-General’s initiative to
reform those practices leading towards development.
Andorra supports him in his goal of reducing duplication
and increasing the coordination of resources. In the next
decade we must bring to the United Nations the most
brilliant minds on the planet and put them to work in a
shared spirit of rationalization in order to understand both
the causes of underdevelopment and the path to follow in
order eradicate it in the twenty-first century. Just as the
World Health Organization eradicates diseases that afflict
the citizens of the world, so too must the United Nations
serve as a catalyst for the eradication of those evils that
afflict the world’s peoples.
We share the Secretary-General’s particular concern
for the natural environment, which is the common
denominator of the world. If the Earth dies during the
coming centuries, it will take all of us with it, rich and
poor, peoples of the North and the South.
In his inaugural speech last week the President
pointed to the nuclear disaster of Chernobyl as a disaster
that continues to haunt not only his own country, but all
of us as well. We therefore approve of the Secretary-
General’s plan to transform the Trusteeship Council into
a body for protecting the integrity of the global
environment and of shared areas such as the atmosphere
and outer space.
We also believe in the mission of peace that the
Secretary-General has foreseen for the United Nations.
For every conflict there is a “before”, a “middle”, and an
“after”. Andorra has learned during its seven centuries of
peace that it is better to take action during the “before”
stage. The world calls such action preventive diplomacy.
It is all too easy to dismiss the existence of small
countries as improbable and irrelevant accidents brought
about by historical providence. We do not appreciate
sufficiently the troubles through which many of those
States — Andorra among them — have struggled at
certain historic moments and that might have resulted in
their disappearance from the face of the Earth. Not having
an army and not using force, we have learned by
necessity the importance of diplomacy. In the United
Nations we must use such diplomacy by choice and by
desire.
Why should we not consider, among other
possibilities, the establishment of a reliable and discreet
system of information to measure the political temperature
of points of tension throughout the world? Why do we
not empower the Security Council to examine in its
debates these difficult questions before a conflict arises
and temperatures become inflamed beyond the burning
point? Indeed, as we consider the reform of the Security
Council, why do we not concentrate more on its deeper
action, with a view to giving it the means to accomplish
preventative diplomacy, as we consider its size and
structure?
It is truly a matter of regret that the United Nations
is not the best instrument for armed intervention during a
conflict, unless it is for humanitarian reasons. Perhaps this
situation will change if we succeed in establishing a
greater force with a greater capacity for military reaction.
The United Nations can help the healing after a conflict.
If we give it the means, the United Nations may become
3


a humanitarian and preventive force of the highest order.
Andorra, which does not have and does not wish to have an
army, is in the process of considering the establishment of
a humanitarian force that will align itself with these
objectives and with the words of international solidarity
inscribed in our Constitution.
There is no better way to prevent conflicts than to
teach and advance human rights and democracy. Political
scientists tell us that democracies do not make war with
each other. Common sense tells us that people who respect
and revere the articles of the Universal Declaration of
Human Rights will always find a peaceful way to negotiate
their differences. For this reason, I have asked my
Ambassador to the United Nations to devote, as he has
before, a large part of his efforts at Headquarters to the
Third Committee of the General Assembly. I have also
asked him to study carefully the ways in which the Third
Committee might strengthen its procedures in order that the
spirit of reform which permeates the United Nations during
this time might extend to all its forums of deliberation.
Andorra believes in the United Nations and, at the
global level, supports the desire of the Secretary-General
for reform. I have just explained our reasons for this, but,
because people and States believe in the United Nations, we
must better understand its functioning and its
weaknesses — which are similar to those of any
humanitarian organization — and especially its goals and its
strengths.
Today, I would like to stress the need for a general
and ongoing effort to present the United Nations to the
world. We live in a world of images, as the events of
recent weeks clearly demonstrate. During this time, two
great humanitarian figures have died: one who selflessly
dedicated her life to the poor, the other who dared to
embrace the sick whom nobody dared to touch. These two
women, Mother Teresa of Calcutta and Diana, Princess of
Wales, both lived under the light of public interest and used
it to spread their humanitarian messages. In Great Britain,
the Princess of Wales Fund is becoming one of the largest
in the world. And yet, it is difficult for us to gain public
sympathy and donations for the United Nations, although it
is the first and most important instrument for works
beneficial to all humanity.
Why is this so? Perhaps because it has an image
problem. In these closing years of the century, let us link
the United Nations to the peoples to which its Charter
refers. Let us show these peoples that the diplomats of 1997
are not a club of ladies and gentlemen with little work who
wander through the halls of this building. It might be a
good idea — in emulation of the United Nations
Children’s Fund, which has established a lively and
effective presence in Andorra through its National
Committee — for us to ask celebrities and leaders of
opinion to serve as spokespeople for the United Nations
in their countries and across the world. We have the
message, the mandate, and indeed the successes, but have
been less successful in communicating them and allow the
public to forget our actions. Let us consider together the
appropriate public relations and communication strategies
for the United Nations at this fifty-second session, a
session of reform.
Two months ago, during my participation in the
General Assembly when the Secretary-General announced
his reform, I wanted to underline two points of special
importance for the Andorran delegation. Today I should
like to reaffirm these two aspects. First, I emphasized the
importance of the small countries during this process of
reform. If the reform leads to a shift away from the
founding principles of the United Nations, our
Organization will cease to be universal. I concede that,
without the bigger countries, reform is not possible, but
without the support of small countries reform will only be
partial. Secondly, I called for the greater participation of
youth in the process of reform and the workings of the
United Nations. This is a priority for our delegation: Let
us make the future with those who will inherit it.
I conclude my speech today with a call of hope and
a vote of faith: faith in the United Nations and its
capacity for transformation and improvement in its pursuit
of peace and development; confidence in its Secretary-
General, who has begun his mandate with firmness and
decision, as he should; and, finally, an unshakeable belief
in the irrepressibility of human progress. Through the
United Nations, let us make the new millennium an age
of enlightenment.











